Title: Thomas Spotswood Hinde to James Madison, 26 September 1829
From: Hinde, Thomas S.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Urbana Ohio
                                
                                 Sept 26th 1829.
                            
                        
                        
                        Agreeably to my promise, I herewith enclose two bundles containing a breif and a Condensed Sketch of the
                            transaction of a national affair—It was an important affair in its day—
                        Presuming that they might afford you a leisure evenings amusement at Richmond before you Consigned them to
                            the vault, I have taken the liberty (having [hastily] transcribe them) of now forwarding them to you, thinking perhaps from
                            the great press of my business that another opportunity may not be afforded me of attending to it—
                        Accept dear Sir the sincere thanks of a "lover of his Country" for the importunity you have afforded me for
                            preserving this Sketch of the times.
                        May you labours at Richmond in the Service of your Country be crowned with success—May it give an impetuz
                            towards a greater elevation of character, than Virginia has ever enjoyed, is the sincere wish of Dear Sir your Obt Servt
                        
                        
                            
                                Th: S. Hinde
                            
                        
                    